Citation Nr: 0906630	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling from May 10, 2004.

2.  Entitlement to a total disability rating based on 
individual employability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from January 1967 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2005 and October 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law 
Judge by way of a video conference hearing in October 2008.  
A transcript of that hearing is of record.

(The Board finds that the claim for TDIU is inextricably 
intertwined with the claim for a higher initial evaluation 
for PTSD.  Because the issue of a higher evaluation for PTSD 
is being remanded, adjudication of the TDIU claim must be 
deferred pending the outcome of this issue on remand.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection--in this case, May 10, 2004.

In this case, the most recent VA compensation examination, 
conducted in December 2006, did not diagnose the Veteran with 
PTSD.  At this examination, the Veteran reported a close and 
loving relationship with his wife, sisters and brothers, and 
six biological sons.  The Veteran noted that he visited with 
his sisters and brothers at least once a month, and also 
reported social activities, noting that he went to the 
American Legion once a month to play pool with some friends, 
and stated that he enjoyed hobbies such as gardening, mowing 
the grass and routine home repairs.  The examiner, G.V., PhD, 
noted that the Veteran did not have psychological symptoms 
which met the DSM-IV criteria for PTSD, noting that the 
Veteran denied any disorder of thought or communication, 
denied impulse control problems, and denied any suicidal or 
homicidal thoughts, ideations, plan or intent, and did not 
report any panic attacks.  Dr. V. noted no significant 
anxiety or depression on the day of the examination, and the 
Veteran reported that although he had experienced problems 
with anxiety and depression in the past, it was controlled 
with medication.  Dr. V. stated that the Veteran did not have 
psychological symptoms which met the DSM-IV criteria for 
PTSD.

By contrast, a July 2007 private psychological assessment by 
J.M., PhD, diagnosed the Veteran with chronic severe PTSD, 
and assigned him a global assessment of functioning (GAF) 
score of 50, citing persistent intrusive recollections and 
transient suicidal ideation.  However, this examination 
primarily focused on diagnosing the Veteran with PTSD, (the 
DSM-IV PTSD diagnostic criteria), rather than assessing the 
severity of the disability.

During his October 2008 hearing, the Veteran argued that his 
PTSD symptoms had worsened.  He specifically noted panic 
attacks once or twice a week, ongoing depression, and 
reported thoughts of suicide over the previous month, 
although he had no plan.  The Veteran's wife reported that 
she was afraid to leave him home alone because she was 
concerned that he would try to hurt himself.  The Veteran 
reported that he experienced anger and irritability, noting 
that he had difficulty controlling the impulse to get angry 
and yell at people, and he described a time when he was 
working as a truck driver and got into a fight with another 
driver on the road.  Regarding his level of social 
impairment, the Veteran reported that he had been married 
seven times, noting that he was only married to his current 
wife because she was willing to put up with him despite his 
PTSD symptoms.  He reported that he did not socialize with 
his children or grandchildren, had no friends and no hobbies 
because he had trouble concentrating and keeping interested 
in doing things.  He also mentioned memory loss, such as 
forgetting the names of friends and grandchildren, and noted 
that he last worked in 2001 but had to quit his job as a 
truck driver in part because his memory problems made it 
difficult to figure out where he was going-to find specific 
locations.

Outpatient treatment notes from a Marion, Indiana VA 
facility, dated from February 2008 through May 2008, contain 
entries noting only mild anxiety and depression.  The 
Veteran's thought processes were integrated, he was in 
control of his impulses, his insight and judgment were good, 
and no psychotic symptoms were manifested.  No suicidal and 
aggressive behavior and ideations were elicited.  See 
February and May 2008 entries; in addition to August 2007 and 
November 2007 entries.  Overall, outpatient treatment records 
for this time period assessed the Veteran with mild to 
moderate PTSD symptoms.

Considering that the Veteran has argued that his PTSD is now 
worse, and due to the significant discrepancies in the level 
of severity of the Veteran's PTSD within the time frame of a 
few months in 2008, (specifically, the Veteran's October 2008 
Board hearing suggests more severe symptoms while February 
and May 2008 outpatient treatment entries suggest mild to 
moderate symptoms), in addition to the fact that the Veteran 
has not been examined by VA to assess the level of his 
disability since the 2006 examination where the examiner did 
not diagnose the Veteran with PTSD; the Board finds it 
necessary to secure another examination to ascertain the 
Veteran's level of disability.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991) (where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current level of disability caused by the 
Veteran's service-connected PTSD.  The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The examiner 
should consider and reconcile the 
Veteran's October 2008 hearing testimony, 
and the outpatient treatment records 
dated from February 2008 through May 
2008, as well as the July 2007 private 
report, discussed in this remand above, 
and make findings necessary to apply the 
rating criteria.  The examiner should 
comment on the Veteran's level of 
occupational impairment caused by any 
PTSD symptoms and assign a global 
assessment of functioning (GAF) score, 
with its meaning explained in the context 
of the rating criteria.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  Consideration should be given 
to the possibility of "staged" ratings.  
See Fenderson, supra.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

